Order entered June 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01174-CR

                            JOSE ALFREDO FUNES JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-00830-T

                                              ORDER
       The appeal is REINSTATED.

       By order entered May 28, 2019, the Court abated this appeal to allow the trial court to

conduct a hearing to determine why appellant’s brief had not been filed. The trial court has filed

a reporter’s record showing it conducted a hearing on May 31, 2019, and appellate counsel

explained the delay in filing appellant’s brief. The trial court recommends that the Court grant

appellant sixty days to complete the brief.

       We ADOPT the trial court’s recommendation. Appellant’s brief shall be due on or

before July 30, 2019.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE